DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figures 1, 2, 6, 7 and 8 are objected to because they are other than black and white lines and only black and white lines are accepted for examination (see PAIR Document Type ” Drawings-other than black and white line drawings” Doc Code “DRW.NONBW” and MPEP 608.02. See also figures 9 and 10 of the present application for proper drawings).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“800” (see page 13 paragraph [0048] line 1); 
“1256” (see page 25 paragraph [0078] line 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“1255” (see figure 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 25 paragraph [0068] line 3 “user device 1256” seems to be improper because it seems to be improperly constructed (see above drawings objections); it is suggested to be changed to “user device 1255”
Appropriate correction is required.

EXAMINER’S NOTE
The Examiner agrees with the rejection of the European Patent Office.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Shu (US 20180285348 A1).
Regarding claims 1 and 14, AAPA discloses in a first iteration, providing to a machine-learning system a first input-output pair comprising a first input and a first output (page 1 paragraph [003] AAPA discloses “A machine learning system based on a sequence-to-sequence model can receive one sequence of characters, numbers, combinations of characters and numbers, words, etc., and can produce another sequence. For example, such a system can be used to translate a sentence or a question in one language (i.e., a sequence of words) into a sentence or a question in another language (i.e. another sequence). Such a machine learning system can also be designed to operate as a chatbots that can converse with users with the goal of mimicking a conversation between the user and another human”). AAPA doesn’t disclose in a second iteration, providing to the machine learning system a second input-output pair comprising a second input and a second output, wherein the second input comprises the first input-output pair and the second output is different from the first output, whereby a context for the second input-output pair is stored in a memory of the machine-learning system. Shu discloses a processor and memory (paragraphs [0005]-[0006]) and in a second iteration, providing to the machine learning system a second input-output pair comprising a second input and a second output, wherein the second input comprises the first input-output pair and the second output is different from the first output, whereby a context for the second input-output pair is stored in a memory of the machine-learning system (paragraphs [0039], [0049]-[0051] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”). AAPA and Shu are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA a multi iteration process machine learning disclosed by Shu. The suggestion/motivation for doing so would have been to suppress generation of a cross-topic general high-frequency reply sentence, and to improve accuracy of dialog generation (Shu paragraphs [0004] and [0015]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 11 and 24, AAPA discloses receiving from a user a current prompt in a conversation and providing to the user a current reply in the conversation, via a machine learning system trained to retain and use available context of the conversation (page 1 paragraph [003] AAPA discloses “A machine learning system based on a sequence-to-sequence model can receive one sequence of characters, numbers, combinations of characters and numbers, words, etc., and can produce another sequence. For example, such a system can be used to translate a sentence or a question in one language (i.e., a sequence of words) into a sentence or a question in another language (i.e. another sequence). Such a machine learning system can also be designed to operate as a chatbots that can converse with users with the goal of mimicking a conversation between the user and another human”). AAPA doesn’t specifically disclose that the context being derived from: (i) all previous prompts in the conversation, (ii) the current prompt, and (iii) all previous replies in the conversation. Shu discloses a processor and memory (paragraphs [0005]-[0006]) and the context being derived from: (i) all previous prompts in the conversation, (ii) the current prompt, and (iii) all previous replies in the conversation (paragraphs [0039], [0049]-[0051] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”). AAPA and Shu are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA a multi iteration process machine learning disclosed by Shu. The suggestion/motivation for doing so would have been to suppress generation of a cross-topic general high-frequency reply sentence, and to improve accuracy of dialog generation (Shu paragraphs [0004] and [0015]). See also KSR above.
Regarding claims 2 and 15, AAPA and Shu disclose claims 1 and 14, Such also discloses repeating the second iteration at least once, wherein in each repetition of the second iteration, the respective second input comprises the second input-output pair from a previous iteration and the respective second output is different from the second output from the previous iteration (paragraphs [0039], [0049]-[0051] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”)
Regarding claims 3 and 16, AAPA and Shu disclose claims 2 and 15, Such also discloses retrieving a first chat conversation from a chat database, dividing the first chat conversation into a plurality of prompts and a plurality of replies, generating the first input-output pair by designating at least one prompt as the first input and at least one reply as the first output and generating the second input-output pair by designating at least one reply, different from the at least one reply designated as the first output, as the second output (paragraphs [0039], [0049]-[0051] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”)
Regarding claims 4 and 17, AAPA and Shu disclose claims 3 and 16, Such also discloses that the second iteration is repeated until all replies in the plurality of replies are supplied as second outputs in respective iterations (paragraphs [0039], [0049]-[0051] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”)
Regarding claims 8 and 21, AAPA and Shu disclose claims 1 and 14, Such also discloses a recurrent neural network (RNN) (paragraphs [0017]-[0019], [0034], [0076] and [0058]-[0060] Shu specifically discloses “An input of the multi-round dialog generation model is query and reply pairs of the first four rounds of dialogs and a current round of query sentence, and an output of the multi-round dialog generation model is a current round of reply sentence generated by the algorithm according to information of previous texts” … “if there are, for example, five real rounds of query and reply pairs, a real reply sentence of the last round is selected as surveillance information of a training algorithm, a loss function is calculated by using the generated reply sentence, and a neural network is trained until converges. A query sentence and a reply sentence in each round is embedded in a single-round dialog generation model.”)
Regarding claims 9 and 22, AAPA and Shu disclose claims 8 and 21, Shu also discloses a long short term memory (LSTM) (paragraphs [0018]-[0019]) encoder and an LSTM decoder (figure 2A paragraph [0026]-[0087] encoding and decoding layer)
Regarding claims 10 and 23, AAPA and Shu disclose claims 9 and 22, Such also discloses the encoder is implemented using a vector processor (figure 2A block 21, figure 3 3 block 303 figure 4 block 401) 
Regarding claims 12 and 25, AAPA and Shu disclose claims 11 and 24, AAPA also discloses displaying a text message or sounding out a message (page 1 paragraph [003] AAPA discloses “A machine learning system based on a sequence-to-sequence model can receive one sequence of characters, numbers, combinations of characters and numbers, words, etc., and can produce another sequence. For example, such a system can be used to translate a sentence or a question in one language (i.e., a sequence of words) into a sentence or a question in another language (i.e. another sequence). Such a machine learning system can also be designed to operate as a chatbots that can converse with users with the goal of mimicking a conversation between the user and another human”). Shu also discloses displaying a text message or sounding out a message (paragraph [0065])
Regarding claims 13 and 26, AAPA and Shu disclose claims 11 and 24, Shu also discloses a long short term memory (LSTM) (paragraphs [0018]-[0019]) encoder and an LSTM decoder (figure 2A paragraph [0026]-[0087] encoding and decoding layer)
Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Shu as applied to claim 4 above, and further in view of Kandasamy ("Batch Policy Gradient Methods for Improving Neural Conversation Models", ARXIV.ORG, 10 February 2017).
Regarding claims 5 and 18, AAPA and Shu disclose claims 4 and 17, AAPA and Shu don’t specifically disclose dividing chat conversations in the chat database into a plurality of batches, wherein a first batch includes the first chat conversation, retrieving each chat conversation from the first batch, performing the steps of the method of claim 4 for each retrieved chat conversation, collecting from the machine learning system error vectors corresponding to all chat conversations in the first batch and configuring the machine learning system to adjust one or more parameters thereof using the collected error vectors. Kandasamy discloses dividing chat conversations in the chat database into a plurality of batches, wherein a first batch includes the first chat conversation, retrieving each chat conversation from the first batch, performing the steps of the method of claim 4 for each retrieved chat conversation, collecting from the machine learning system error vectors corresponding to all chat conversations in the first batch and configuring the machine learning system to adjust one or more parameters thereof using the collected error vectors (abstract, figure 1 section 2 and 4.1). AAPA, Shu and Kandasamy are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA and Shu the bach policy disclosed by Kandasamy. The suggestion/motivation for doing so would have been to increase the efficiency of the method (Kandasamy abstract). See also KSR above.
Regarding claims 6 and 19, AAPA, Shu and Kandasamy disclose claims 5 and 18, Kandasamy also discloses performing the steps of the method of claim 5 for each batch (abstract, figure 1 section 2 and 4.1)
Regarding claims 7 and 20, AAPA, Shu and Kandasamy disclose claims 5 and 18, Shu also discloses prior to dividing the chat conversations in the chat database into the plurality of batches, shuffling the chat conversations (abstract, figure 1 section 2 and 4.1)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shen (US 20190228297 A1) discloses artificial intelligence modelling engine.
Ramamurti (US 11270084 B2) discloses systems and methods for using trigger words to generate human-like responses in virtual assistants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636